Exhibit 10.1

 

SECOND AMENDED AND RESTATED
CHRISTOPHER & BANKS CORPORATION
2006 EQUITY INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS

 

SECTION 1.
DEFINITIONS

 

As used herein, the following terms shall have the meanings indicated below:

 

(a)           “Administrator” shall mean the Board of Directors of the Company,
or one or more Committees appointed by the Board, as the case may be.

 

(b)           “Affiliate(s)” shall mean a Parent or Subsidiary of the Company.

 

(c)           “Award” shall mean any grant of an Option, Restricted Stock Award,
Restricted Stock Unit Award, Stock Appreciation Right or Performance Award.

 

(d)           “Change in Control” shall mean:

 

(i)            the occurrence of an acquisition by an individual, entity or
group (a “Person”) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) of a
percentage of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (but excluding (1) any acquisition directly from the Company (other
than an acquisition by virtue of the exercise of a conversion privilege of a
security that was not acquired directly from the Company), (2) any acquisition
by the Company or an Affiliate and (3) any acquisition by an employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate)
(an “Acquisition”) that is thirty percent (30%) or more of the Company’s then
outstanding voting securities;

 

(ii)           at any time during a period of two (2) consecutive years or less,
individuals who at the beginning of such period constitute the Board (and any
new directors whose election to the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was so approved) cease
for any reason (except for death, disability or voluntary retirement) to
constitute a majority thereof;

 

(iii)          the consummation of a merger, consolidation, reorganization or
similar corporate transaction, whether or not the Company is the surviving
company in such transaction, other than a merger, consolidation, or
reorganization that would result in the Persons who are beneficial owners of the
Company’s voting securities outstanding immediately prior thereto continuing to
beneficially own, directly or indirectly, in substantially the same proportions,
at least fifty percent (50%) of the combined voting power of the Company’s
voting securities (or the voting securities of the surviving entity) outstanding
immediately after such merger, consolidation or reorganization;

 

(iv)          the sale or other disposition of all or substantially all of the
assets of the Company;

 

(v)           the approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company; or

 

(vi)          the occurrence of any transaction or event, or series of
transactions or events, designated by the Board in a duly adopted resolution as
representing a change in the effective control of the business and affairs of
the Company, effective as of the date specified in any such resolution.

 

1

--------------------------------------------------------------------------------


 

(e)           “Committee” shall mean a Committee of two or more directors who
shall be appointed by and serve at the pleasure of the Board.  To the extent
necessary for compliance with Rule 16b-3, or any successor provision, each of
the members of the Committee shall be a “non-employee director.”  Solely for
purposes of this Section 1(d), “non-employee director” shall have the same
meaning as set forth in Rule 16b-3, or any successor provision, as then in
effect, of the General Rules and Regulations under the Securities Exchange Act
of 1934, as amended.

 

(f)            The “Company” shall mean Christopher & Banks Corporation, a
Delaware corporation.

 

(g)           “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the New York Stock Exchange, any other established stock exchange, the
Nasdaq National Market or Nasdaq SmallCap Market, the price of such stock at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of such stock shall have occurred on such date, on the next preceding date
on which there was a sale of stock; (ii) if such stock is not so listed on the
New York Stock Exchange, any other established stock exchange, the Nasdaq
National Market or Nasdaq SmallCap Market, the average of the closing “bid” and
“asked” prices quoted by the OTC Bulletin Board, the National Quotation Bureau,
or any comparable reporting service on such date or, if there are no quoted
“bid” and “asked” prices on such date, on the next preceding date for which
there are such quotes; or (iii) if such stock is not publicly traded as of such
date, the per share value as determined by the Board, or the Committee, in its
sole discretion by applying principles of valuation with respect to the
Company’s Common Stock.

 

(h)           The “Internal Revenue Code” or “Code” is the Internal Revenue Code
of 1986, as amended from time to time.

 

(i)            “Option” means a nonqualified stock option granted pursuant to
the Plan.

 

(j)            “Parent” shall mean any corporation which owns, directly or
indirectly in an unbroken chain, fifty percent (50%) or more of the total voting
power of the Company’s outstanding stock.

 

(k)           The “Participant” means (i) a non-employee director of the Company
or any Affiliate to whom a nonqualified stock option has been granted pursuant
to Section 9; (ii) a non-employee director of the Company or any Affiliate to
whom a Restricted Stock Award or Restricted Stock Unit Award has been granted
pursuant to Section 10; (iii) a non-employee director of the Company or any
Affiliate to whom a Performance Award has been granted pursuant to Section 11;
or (iv) a non-employee director of the Company or any Affiliate to whom a Stock
Appreciation Right has been granted pursuant to Section 12.

 

(l)            “Performance Award” shall mean any Performance Shares or
Performance Units granted pursuant to Section 11 hereof.

 

(m)          “Performance Objective(s)” shall mean one or more performance
objectives established by the Administrator, in its sole discretion, for Awards
granted under this Plan.  Performance Objectives may include, but shall not be
limited to, any one, or a combination of, (i) revenue, (ii) net income, (iii)
earnings per share, (iv) return on equity, (v) return on assets, (vi) increase
in revenue, (vii) increase in share price or earnings, (viii) return on
investment, or (ix) increase in market share, in all cases including, if
selected by the Administrator, threshold, target and maximum levels.

 

(n)           “Performance Period” shall mean the period, established at the
time any Performance Award is granted or at any time thereafter, during which
any Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.

 

(o)           “Performance Share” shall mean any grant pursuant to Section 11
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of shares of Common Stock of the Company upon achievement of such
Performance Objectives during the Performance Period as the Administrator shall
establish at the time of such grant or thereafter.

 

2

--------------------------------------------------------------------------------


 

(p)           “Performance Unit” shall mean any grant pursuant to Section 11
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of cash upon achievement of such Performance Objectives during the
Performance Period as the Administrator shall establish at the time of such
grant or thereafter.

 

(q)           The “Plan” means the Second Amended and Restated Christopher &
Banks Corporation 2006 Equity Incentive Plan For Non-Employee Directors, as
amended hereafter from time to time, including the form of Agreements as they
may be modified by the Administrator from time to time.

 

(r)            “Restricted Stock Award” or “Restricted Stock Unit Award” shall
mean any grant of restricted shares of Stock of the Company or the grant of any
restricted stock units pursuant to Section 10 hereof.

 

(s)           “Stock,” “Option Stock” or “Common Stock” shall mean Common Stock
of the Company (subject to adjustment as described in Section 13) reserved for
Options and Awards pursuant to this Plan.

 

(t)            “Stock Appreciation Right” shall mean a grant pursuant to Section
12 hereof.

 

(u)           A “Subsidiary” shall mean any corporation of which fifty percent
(50%) or more of the total voting power of the Company’s outstanding Stock is
owned, directly or indirectly in an unbroken chain, by the Company.

 

SECTION 2.
PURPOSE

 

The purpose of the Plan is to promote the success of the Company and its
Affiliates by facilitating the engagement and retention of competent directors
and by furnishing incentive to directors upon whose efforts the success of the
Company and its Affiliates will depend to a large degree.

 

It is the intention of the Company to carry out the Plan through the granting of
“nonqualified stock options” pursuant to Section 9 of this Plan; through the
granting of Restricted Stock Awards and Restricted Stock Unit Awards pursuant to
Section 10 of this Plan; through the granting of Performance Awards pursuant to
Section 11 of this Plan; and through the granting of Stock Appreciation Rights
pursuant to Section 12 of this Plan.  Adoption of this Plan shall be and is
expressly subject to the condition of approval by the shareholders of the
Company within twelve (12) months before or after the adoption of the Plan by
the Board of Directors.  Any Awards granted prior to the date this Plan is
approved by the shareholders of the Company shall be expressly subject to
receipt of such approval.

 

SECTION 3.
EFFECTIVE DATE OF PLAN

 

The Plan shall be effective following its adoption by the Board of Directors,
and its approval by the stockholders of the Company on the date of the 2010
Annual Meeting of Stockholders, as required in Section 2.

 

SECTION 4.
ADMINISTRATION

 

The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”).  Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, Awards shall be granted;
the number of shares subject to each Award; the option price; and the
performance criteria, if any, and any other terms and conditions of each Award. 
The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan.  The Administrator’s interpretation of the Plan,
and all actions taken and determinations

 

3

--------------------------------------------------------------------------------


 

made by the Administrator pursuant to the power vested in it hereunder, shall be
conclusive and binding on all parties concerned.

 

No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan.  In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.

 

SECTION 5.
PARTICIPANTS

 

The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those non-employee directors of the
Company or of any Affiliate to whom Awards shall be granted under this Plan. 
The Administrator may grant additional Awards, including incentive stock
options, under this Plan to some or all Participants then holding Awards, or may
grant Awards solely or partially to new Participants. In designating
Participants, the Administrator shall also determine the number of shares to be
optioned or awarded to each such Participant and the performance criteria
applicable to each Performance Award. The Administrator may from time to time
designate individuals as being ineligible to participate in the Plan.

 

SECTION 6.
STOCK

 

The Stock to be issued under this Plan shall consist of authorized but unissued
shares of Common Stock.  One Million and One Hundred Twenty-Five Thousand
(1,125,000) shares of Common Stock shall be reserved and available for Awards
under the Plan; provided, however, that the total number of shares of Common
Stock reserved for Awards under this Plan shall be subject to adjustment as
provided in Section 13 of the Plan.  The following shares of Stock, multiplied
by the ratio set forth in the next paragraph of this Section 6, to the extent
applicable, shall continue to be reserved and available for Awards granted
pursuant to the Plan: (i) any outstanding Award that expires for any reason or
otherwise terminates without an issuance of shares of Stock being made
thereunder, (ii) any portion of an outstanding Option or Stock Appreciation
Right that is terminated or cancelled prior to exercise, (iii) any portion of an
Award that is terminated or cancelled prior to the lapsing of the risks of
forfeiture on such Award or forfeited and returned to the Company for failure to
satisfy vesting requirements or other conditions of the Award, and (iv) shares
of Stock covered by an Award to the extent the Award is settled in cash.

 

For purposes of this Section 6, if an Award entitles the holder thereof to
receive or purchase shares of Stock, the number of shares of Stock covered by
such Award or to which such Award relates shall be counted, in accordance with
this Section 6, on the date of grant of such Award against the aggregate number
of shares of Stock available for Awards under the Plan.  With respect to (i)
Stock Options, (i) Stock Appreciation Rights and (iii) any Awards other than
Stock Options and Stock Appreciation Rights that were granted prior to the
effective date of the Plan specified in Section 3, the number of shares of Stock
available for Awards under the Plan shall be reduced by one share of Stock for
each share of Stock covered by such Award or to which such Award relates.  With
respect to any Awards other than Options and Stock Appreciation Rights that are
granted after the effective date of the Plan specified in Section 3, the number
of shares of Stock available for Awards under the Plan shall be reduced by 1.75
shares of Stock for each share of Stock covered by such Award or to which such
Award relates.  For Stock Appreciation Rights settled in shares of Stock upon
exercise, the aggregate number of shares of Stock with respect to which the
Stock Appreciation Right is exercised, rather than the number of shares of Stock
actually issued upon exercise, shall be counted against the number of shares of
Stock available for Awards under the Plan.

 

SECTION 7.
DURATION OF PLAN

 

Awards may be granted pursuant to the Plan from time to time until May 25, 2016,
which is the tenth anniversary of the Plan’s initial adoption by the Board of
Directors.

 

4

--------------------------------------------------------------------------------


 

SECTION 8.
PAYMENT

 

Participants may pay for shares upon exercise of Options or Stock Appreciation
Rights granted pursuant to this Plan with cash, personal check, certified check
or, if approved by the Administrator in its sole discretion, previously-owned
shares of the Company’s Common Stock, or any combination thereof.  Any stock so
tendered as part of such payment shall be valued at such stock’s then Fair
Market Value, or such other form of payment as may be authorized by the
Administrator.  The Administrator may, in its sole discretion, limit the forms
of payment available to the Participant and may exercise such discretion any
time prior to the termination of the Option or Stock Appreciation Right granted
to the Participant or upon any exercise of the Option or Stock Appreciation
Right by the Participant.  “Previously-owned shares” means shares of the
Company’s Common Stock which the Participant has owned for at least six (6)
months prior to the exercise of the Option, or for such other period of time as
may be required by generally accepted accounting principles.

 

With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.

 

SECTION 9.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS

 

Each nonqualified stock option granted pursuant to this Section 9 shall be
evidenced by a written nonqualified stock option agreement (the “Option
Agreement”).  The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:

 

(a)           Number of Shares and Option Price.  The Option Agreement shall
state the total number of shares covered by the nonqualified stock option.  The
option price per share shall be one hundred percent (100%) of the per share Fair
Market Value of the Common Stock on the date the Administrator grants the
Option.

 

(b)           Term and Exercisability of Nonqualified Stock Option.  The term
during which any nonqualified stock option granted under the Plan may be
exercised shall be established in each case by the Administrator but shall not
be longer than ten years.  The Option Agreement shall state when the
nonqualified stock option becomes exercisable and shall also state the maximum
term during which the Option may be exercised.  If the Stock Option is not
exercisable immediately, the Administrator may accelerate the exercisability of
any Stock Option granted hereunder in the event of the death or disability of
the Participant or provide for such acceleration in the Option Agreement.

 

(c)           Transferability.  The Administrator may, in its sole discretion,
permit the Participant to transfer any or all nonqualified stock options to any
member of the Participant’s “immediate family” as such term is defined in Rule
16a-1(e) promulgated under the Securities Exchange Act of 1934, or any successor
provision, or to one or more trusts whose beneficiaries are members of such
Participant’s “immediate family” or partnerships in which such family members
are the only partners; provided, however, that the Participant cannot receive
any consideration for the transfer and such transferred nonqualified stock
option shall continue to be subject to the same terms and conditions as were
applicable to such nonqualified stock option immediately prior to its transfer.

 

(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a nonqualified stock option until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 13 of the Plan).

 

(e)           Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 13 hereof, without the prior approval of the
Company’s shareholders, evidenced by a majority of votes cast, the Administrator
shall not cause the cancellation, substitution or amendment of a Stock Option
that would have the effect of reducing the exercise price of such a Stock Option
previously granted under the Plan, or otherwise approve any modification to such
a Stock Option that would be treated as a “repricing” under the then applicable
rules, regulations or listing requirements adopted by the New York Stock
Exchange.

 

5

--------------------------------------------------------------------------------


 

(f)            Other Provisions.  The Option Agreement authorized under this
Section 9 shall contain such other provisions as the Administrator shall deem
advisable.

 

SECTION 10.
RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

 

Each Restricted Stock Award or Restricted Stock Unit Award granted pursuant to
the Plan shall be evidenced by a written restricted stock or restricted stock
unit agreement (the “Restricted Stock Agreement” or “Restricted Stock Unit
Agreement,” as the case may be).  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall be in such form as may be approved from time to time
by the Administrator and may vary from Participant to Participant; provided,
however, that each Participant and each Restricted Stock Agreement or Restricted
Stock Unit Agreement shall comply with and be subject to the following terms and
conditions:

 

(a)           Number of Shares.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall state the total number of shares of Stock covered by
the Restricted Stock Award or Restricted Stock Unit Award.

 

(b)           Risks of Forfeiture.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement shall set forth the risks of forfeiture, if any, including
risks of forfeiture based on Performance Objectives, which shall apply to the
shares of Stock covered by the Restricted Stock Award or Restricted Stock Unit
Award, and shall specify the manner in which such risks of forfeiture shall
lapse.  The Administrator may, in its sole discretion, modify the manner in
which such risks of forfeiture shall lapse but only with respect to those shares
of Stock which are restricted as of the effective date of the modification.  The
Administrator may accelerate the lapse of the risks of forfeiture in the event
of the death or disability of the Participant or provide for such acceleration
in the Restricted Stock Agreement or the Restricted Stock Unit Agreement.

 

(c)                                  Issuance of Shares; Rights as Shareholder.

 

(i)            With respect to a Restricted Stock Award, the Company shall cause
to be issued a stock certificate representing such shares of Stock in the
Participant’s name, and shall hold such certificate as custodian for the
Participant until the risks of forfeiture applicable to the certificate have
lapsed, at which time the Company shall deliver the certificate to the
Participant.  The Company shall place a legend on such certificate describing
the risks of forfeiture and other transfer restrictions set forth in the
Participant’s Restricted Stock Agreement and providing for the cancellation of
such certificate if the shares of Stock subject to the Restricted Stock Award
are forfeited.  Until the risks of forfeiture have lapsed or the shares subject
to such Restricted Stock Award have been forfeited, the Participant shall be
entitled to vote the shares of Stock represented by such stock certificates and
shall receive all dividends attributable to such shares, but the Participant
shall not have any other rights as a shareholder with respect to such shares.

 

(ii)           With respect to a Restricted Stock Unit Award, as the risks of
forfeiture on the restricted stock units lapse, the Participant shall be
entitled to payment of the restricted stock units.  The Administrator may, in
its sole discretion, pay restricted stock units in cash, shares of Stock or any
combination thereof.  If payment is made in shares of Stock, the Administrator
shall cause to be issued one or more stock certificates in the Participant’s
name and shall deliver such certificates to the Participant in satisfaction of
such restricted stock units.  Until the risks of forfeiture on the restricted
stock units have lapsed, the Participant shall not be entitled to vote any
shares of stock which may be acquired through the restricted stock units, shall
not receive any dividends attributable to such shares, and shall not have any
other rights as a shareholder with respect to such shares.

 

(d)           Nontransferability.  No Restricted Stock Award or Restricted Stock
Unit Award shall be transferable, in whole or in part, by the Participant, other
than by will or by the laws of descent and distribution, prior to the date the
risks of forfeiture described in the Restricted Stock Agreement or Restricted
Stock Unit Agreement have lapsed.  If the Participant shall attempt any transfer
of any Restricted Stock Award or Restricted Stock Unit Award granted under the
Plan prior to such date, such transfer shall be void and the Restricted Stock
Award or Restricted Stock Unit Award shall terminate.

 

(e)           Other Provisions.  The Restricted Stock Agreement or Restricted
Stock Unit Agreement authorized under this Section 10 shall contain such other
provisions as the Administrator shall deem advisable.

 

6

--------------------------------------------------------------------------------


 

SECTION 11.
PERFORMANCE AWARDS

 

Each Performance Award granted pursuant to this Section 11 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”).  The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:

 

(a)           Awards.  Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance
Period.  Performance Shares shall consist of shares of Stock or other Awards
denominated in shares of Stock that may be earned or become vested in whole or
in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance
Period.  The Administrator may accelerate the earning or vesting of the shares
or monetary award subject to a Performance Award in the event of the death or
disability of the Participant or provide for such acceleration in the
Performance Award Agreement.

 

(b)           Performance Objectives, Performance Period and Payment.  The
Performance Award Agreement shall set forth:

 

(i)            the number of Performance Units or Performance Shares subject to
the Performance Award, and the dollar value of each Performance Unit;

 

(ii)           one or more Performance Objectives established by the
Administrator;

 

(iii)          the Performance Period over which Performance Units or
Performance Shares may be earned or may become vested;

 

(iv)          the extent to which partial achievement of the Performance
Objectives may result in a payment or vesting of the Performance Award, as
determined by the Administrator; and

 

(v)           the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares may be deferred.

 

(c)           Nontransferability.  No Performance Award shall be transferable,
in whole or in part, by the Participant, other than by will or by the laws of
descent and distribution.  If the Participant shall attempt any transfer of any
Performance Award granted under the Plan, such transfer shall be void and the
Performance Award shall terminate.

 

(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Performance Award until the date of the issuance of a
stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 13 of the Plan).

 

(e)           Other Provisions.  The Performance Award Agreement authorized
under this Section 11 shall contain such other provisions as the Administrator
shall deem advisable.

 

SECTION 12.
STOCK APPRECIATION RIGHTS

 

Each Stock Appreciation Right granted pursuant to this Section 12 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”).  The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from

 

7

--------------------------------------------------------------------------------


 

Participant to Participant; provided, however, that each Participant and each
Stock Appreciation Right Agreement shall comply with and be subject to the
following terms and conditions:

 

(a)           Awards.  A Stock Appreciation Right shall entitle the Participant
to receive, upon exercise, cash, shares of Stock, or any combination thereof,
having a value equal to the excess of (i) the Fair Market Value of a specified
number of shares of Stock on the date of such exercise, over (ii) a specified
exercise price.  The specified exercise price shall not be less than 100% of the
Fair Market Value of such shares of Stock on the date of grant of the Stock
Appreciation Right.  A Stock Appreciation Right may be granted independent of or
in tandem with a previously or contemporaneously granted Option.

 

(b)           Term and Exercisability.  The term during which any Stock
Appreciation Right granted under the Plan may be exercised shall be established
in each case by the Administrator but shall not be longer than ten years.  The
Stock Appreciation Right Agreement shall state when the Stock Appreciation Right
becomes exercisable and shall also state the maximum term during which such
Stock Appreciation Right may be exercised.  The manner of exercise of such Stock
Appreciation Right shall be specified in the Stock Appreciation Right
Agreement.  If a Stock Appreciation Right is granted in tandem with an Option,
the Stock Appreciation Right Agreement shall set forth the extent to which the
exercise of all or a portion of the Stock Appreciation Right shall cancel a
corresponding portion of the Option, and the extent to which the exercise of all
or a portion of the Option shall cancel a corresponding portion of the Stock
Appreciation Right.  The Administrator may accelerate the exercisability of any
Stock Appreciation Right granted hereunder in the event of the death or
disability of the Participant or provide for such acceleration in the Stock
Appreciation Right Agreement.

 

(c)           Nontransferability.  No Stock Appreciation Right shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution.  If the Participant shall attempt any
transfer of any Stock Appreciation Right granted under the Plan, such transfer
shall be void and the Stock Appreciation Right shall terminate.

 

(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Stock Appreciation Right until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 13 of the Plan).

 

(e)           Repricing Prohibited.  Subject to the anti-dilution adjustment
provisions contained in Section 13 hereof, without the prior approval of the
Company’s shareholders, evidenced by a majority of votes cast, the Administrator
shall not cause the cancellation, substitution or amendment of a Stock
Appreciation Right that would have the effect of reducing the exercise price of
such a Stock Appreciation Right previously granted under the Plan, or otherwise
approve any modification to such a Stock Appreciation Right that would be
treated as a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the New York Stock Exchange.

 

(f)            Other Provisions.  The Stock Appreciation Right Agreement
authorized under this Section 12 shall contain such other provisions as the
Administrator shall deem advisable, including but not limited to any
restrictions on the exercise of the Stock Appreciation Right which may be
necessary to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.

 

SECTION 13.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION

 

In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the number of shares of Stock reserved under
Section 6 hereof, the number of shares of Stock covered by each outstanding
Award and Option and the price per share thereof shall be appropriately adjusted
to reflect such change.  Additional shares which may become covered by the Award
or Option pursuant to such adjustment shall be subject to the same restrictions
as are applicable to the shares with respect to which the adjustment relates.

 

8

--------------------------------------------------------------------------------


 

Unless otherwise provided in the agreement evidencing an Award, in the event of
a Change of Control, the Board may provide for one or more of the following:

 

(a)           the equitable acceleration of the exercisability of any
outstanding Options or Stock Appreciation Rights, the vesting and payment of any
Performance Awards, or the lapsing of the risks of forfeiture on any Restricted
Stock Awards or Restricted Stock Unit Awards;

 

(b)           the complete termination of this Plan, the cancellation of
outstanding Options or Stock Appreciation Rights not exercised prior to a date
specified by the Board (which date shall give Participants a reasonable period
of time in which to exercise such Option or Stock Appreciation Right prior to
the effectiveness of such transaction), the cancellation of any Performance
Award and the cancellation of any Restricted Stock Awards or Restricted Stock
Unit Awards for which the risks of forfeiture have not lapsed;

 

(c)           that Participants holding outstanding Options and Stock
Appreciation Rights receive, with respect to each share of Stock subject to such
Option or Stock Appreciation Right, as of the effective date of any such
transaction, shares of Common Stock of the Company or shares of stock of any
corporation succeeding the Company by reason of such transaction with a value
equal to the excess of the Fair Market Value of the Stock subject to such Option
or Stock Appreciation Right on the date immediately preceding the effective date
of such transaction over the price per share of such Options or Stock
Appreciation Rights;

 

(d)           that Participants holding outstanding Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards receive, with respect
to each share of Stock subject to such Awards, as of the effective date of any
such transaction, shares of Common Stock of the Company or shares of stock of
any corporation succeeding the Company by reason of such transaction with a
value equal to the Fair Market Value of the Stock subject to such Awards on the
date immediately preceding the effective date of such transaction;

 

(e)           the continuance of the Plan with respect to the exercise of
Options or Stock Appreciation Rights which were outstanding as of the date of
adoption by the Board of such plan for such transaction and the right to
exercise such Options and Stock Appreciation Rights as to an equivalent number
of shares of stock of the corporation succeeding the Company by reason of such
transaction;

 

(f)            the continuance of the Plan with respect to Restricted Stock
Awards or Restricted Stock Unit Awards for which the risks of forfeiture have
not lapsed as of the date of adoption by the Board of such plan for such
transaction and the right to receive an equivalent number of shares of stock of
the corporation succeeding the Company by reason of such transaction; and

 

(g)           the continuance of the Plan with respect to Performance Awards
and, to the extent applicable, the right to receive an equivalent number of
shares of stock of the corporation succeeding the Company by reason for such
transaction.

 

The Board may condition any acceleration of exercisability or other right to
which Participant is not entitled upon any additional agreements from
Participant, including, without limitation, a Participant agreeing to additional
restrictive covenants (e.g., confidentiality, noncompetition, non-solicitation,
non-circumvention, etc.) and Participant agreeing to continue to perform
services for the Company, a successor or purchaser of all or any portion of the
Company’s business or related assets for substantially the same base salary for
a period of up to six months.

 

The Board may restrict the rights of or the applicability of this Section 13 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or regulation. 
The grant of an Award pursuant to the Plan shall not limit in any way the right
or power of the Company to make adjustments, reclassifications, reorganizations
or changes of its capital or business structure or to merge, exchange or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.

 

SECTION 14.
INVESTMENT PURPOSE

 

No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to

 

9

--------------------------------------------------------------------------------


 

securities laws and stock exchange listing requirements.  As a condition to the
issuance of Stock to Participant, the Administrator may require Participant to
(a) represent that the shares of Stock are being acquired for investment and not
resale and to make such other representations as the Administrator shall deem
necessary or appropriate to qualify the issuance of the shares as exempt from
the Securities Act of 1933 and any other applicable securities laws, and (b)
represent that Participant shall not dispose of the shares of Stock in violation
of the Securities Act of 1933 or any other applicable securities laws.

 

As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:

 

(a)           In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the Common Stock underlying Awards, Participant will not, for
a period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any Option granted to Participant
pursuant to the Plan or any of the underlying shares of Common Stock without the
prior written consent of the underwriter(s) or its representative(s).

 

(b)           In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state’s securities or Blue Sky law limitations with respect thereto, the
Board of Directors of the Company shall have the right (i) to accelerate the
exercisability of any Option or Stock Appreciation Right and the date on which
such Option or Stock Appreciation Right must be exercised, provided that the
Company gives Participant prior written notice of such acceleration, and (ii) to
cancel any Options, Stock Appreciation Rights or portions thereof which
Participant does not exercise prior to or contemporaneously with such public
offering.

 

(c)           In the event of a transaction (as defined in Section 13 of the
Plan), Participant will comply with Rule 145 of the Securities Act of 1933 and
any other restrictions imposed under other applicable legal or accounting
principles if Participant is an “affiliate” (as defined in such applicable legal
and accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.

 

The Company reserves the right to place a legend on any stock certificate issued
in connection with an Award pursuant to the Plan to assure compliance with this
Section 14.

 

SECTION 15.
AMENDMENT OF THE PLAN

 

The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 13, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant.  Notwithstanding the foregoing, no such revision
or amendment shall (i) increase the number of shares subject to the Plan except
as provided in Section 13 hereof, (ii) change the designation of the class of
Participants eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the shareholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation.  Furthermore, the Plan may not, without the
approval of the shareholders, be amended in any manner that will cause incentive
stock options to fail to meet the requirements of Section 422 of the Internal
Revenue Code.

 

SECTION 16.
NO OBLIGATION TO EXERCISE OPTION

 

The granting of an Option or Stock Appreciation Right shall impose no obligation
upon the Participant to exercise such Option or Stock Appreciation Right. 
Further, the granting of an Award hereunder shall not impose upon the Company or
any Affiliate any obligation to retain the Participant in its employ for any
period.

 

10

--------------------------------------------------------------------------------